In re Magee, Otis Y.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of Jefferson, 24th Judicial District Court, Div. “E”, No. 93-4846; to the Court of Appeal, Fifth Circuit, No. 98-KH-0178.
Granted for the sole purpose of transferring the application to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail on September 15,1997. The district court is ordered to provide this Court with a copy of its judgment.
CALOGERO, C.J., not on panel.